                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                           SOUTHESASTERN DIVISION

RONALD LAMONT SUTTON,                     )
                                          )
           Plaintiff,                     )
                                          )
      v.                                  )         Case No. 1:18 CV 63 CDP
                                          )
PAM BUCHANAN, et al.,                     )
                                          )
           Defendants.                    )

                          MEMORANDUM AND ORDER

      Plaintiff Ronald Lamont Sutton moves to compel defendants to produce

footage from certain surveillance cameras at the Dunklin County Jail for the dates

and times he claims he was denied his constitutional rights. Defendants have

failed to respond to the motion to compel, and the time to do so has passed.

Although it is not clear whether Sutton fully complied with the Federal Rules of

Civil Procedure in bringing this motion to compel, I will grant the motion in the

interests of justice, given Sutton’s pro se status and the fast-approaching discovery

and dispositive motion deadlines in the case.

      Accordingly,

      IT IS HEREBY ORDERED that plaintiff’s motion to compel discovery

[67] is GRANTED.

      IT IS FURTHER ORDERED that not later than July 22, 2019, defendants
shall produce to plaintiff camera footage from the specific areas of Dunklin County

Jail as set out in plaintiff’s motion, for the dates and times set out in the motion.




                                         CATHERINE D. PERRY
                                         UNITED STATES DISTRICT JUDGE

Dated this 12th day of July, 2019.




                                          -2-
